Citation Nr: 0414770	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  99-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a right knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back disorder 
as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1959 to June 
1962, from July 1962 to July 1965, and from November 1972 to 
November 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in December 
1998 and June 1999.  A Board decision in June 1983 denied the 
veteran's claims for service connection for a right knee 
disability, and denied both direct and secondary service 
connection for a low back disorder.  In the December 1998 
rating decision, the RO denied service connection for a left 
foot disorder (characterized as pain in the left foot) and 
hypertension, and denied an application to reopen a claim of 
entitlement to service connection for a right knee disorder.  
In the June 1999 rating decision, the RO purported to deny 
service connection for a low back disorder as secondary to a 
right knee disorder (without addressing the new and material 
requirement to reopen a previously denied and final claim). 

With regard to right knee disability, in an April 2001 
decision, the Board found that new and material evidence had 
been received and reopened the veteran's claim for service 
connection for a right knee disability; therefore, the issue 
currently on appeal is entitlement to service connection for 
a right knee disability.  

In February 1999, the veteran entered a request to reopen 
secondary service connection for "low back disabilities as 
secondary to a right knee injury."  In the June 1999 rating 
decision, the RO adjudicated the claim for service connection 
for a low back disorder without applying the law and 
regulations pertaining to finality of Board decisions.  In 
supplemental statements of the case, the RO has properly 
characterized the issue as whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a low back disorder as secondary to a right knee 
disorder.  As indicated in the April 2001 Board REMAND, the 
issue on appeal is whether new and material evidence has been 
received to reopen a claim for service connection for a low 
back disorder as secondary to a right knee disorder.

The veteran also perfected an appeal on the issues of 
entitlement to service connection for a rash in the groin and 
for prostatitis.  An April 2001 Board decision listed these 
issues as issues on appeal, and remanded these issues to the 
RO.  During the remand, in a September 2002 rating decision, 
the RO granted service connection for chronic fungal 
infection (noting that the veteran had claimed the disorder 
as rash in the groin area) and service connection for 
prostatitis, and assigned an initial noncompensable (zero 
percent) disability rating to each of these disabilities.  In 
an October 2002 Statement in Support of Claim, the veteran 
wrote that he disagreed with the RO's "decision to remove 
from appellate status" these claims because it "causes my 
claim for benefits to become nonexistent, and it is my right 
as an appellant to have all of my claims on remand reviewed 
by the Board of Veteran's Appeals."  The issues on appeal 
before the Board are claims for service connection.  As the 
veteran referred to the "removal" of the issues in 
question, and his October 2002 statement follows both the 
RO's grant of service connection and the assignment of 
initial ratings, it is unclear whether he was unaware of the 
service connection grants at that time or was attempting to 
express disagreement with the initial rating assignments.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the Board refers 
to the RO the issues of entitlement to a higher initial 
rating for service-connected chronic fungal infection and 
prostatitis for appropriate consideration. 

The issues of entitlement to service connection for a left 
foot injury and entitlement to service connection for 
hypertension are addressed below in the REMAND section of 
this decision.  These issues are REMANDED to the RO via the 
Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for a right knee disorder has been obtained; the 
RO has notified the appellant of the evidence needed to 
substantiate the claim for service connection for a right 
knee disorder, obtained all relevant evidence designated by 
the appellant, and provided a VA medical examination and 
medical opinion in order to assist in substantiating the 
claim for service connection for a right knee disorder; 
because the Board denied service connection for a right knee 
disorder, VCAA notice and assistance is not required 
regarding the claim to reopen service connection for a low 
back disorder as secondary to a right knee disorder. 

2.  A chronic right knee disability was not present prior to 
or during service, and the competent medical evidence does 
not link the veteran's currently diagnosed right knee 
disability to any incident of active service, to include 
trauma.  

3.  The veteran's right knee disorder is not a service-
connected disability for VA disability compensation purposes.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.                  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003). 

2.  The veteran's claim to reopen service connection for a 
low back disorder as secondary to a right knee disorder is 
without legal merit.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 
2002); 38 C.F.R. §§ 3.310, 20.1100 (2003); Sabonis v. Brown,    
6 Vet. App. 426, 430 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for a right knee disability.  In an October 2003 
letter, the RO informed the veteran of the evidence needed to 
substantiate the claims for service connection for a right 
knee disability.  The RO advised the veteran that VA would 
request any information or evidence the veteran wanted VA to 
obtain, and any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183; Pelegrini, supra. 

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim for service connection 
for a right knee disorder, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.  VA specifically requested VA treatment 
records, and in July 2002 afforded the veteran an orthopedic 
examination of the right knee.  The record contains a 
competent medical opinion addressing the contended nexus 
between the current right knee disorder and service.  The 
medical evidence is sufficient to decide the appeal on the 
issue of entitlement to service connection for a right knee 
disorder, and there is no further duty to provide an 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further notice to the veteran or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.

With regard to the veteran's claim to reopen service 
connection for a low back disorder, the Board finds that no 
VCAA notice or assistance required because the denial of 
service connection for a right knee disability renders 
service connection for a low back disorder as secondary to a 
right knee disability legally impossible.  See 38 C.F.R. 
§ 3.310 (2003) (secondary service connection only for 
disability that is proximately due to or the result of "a 
service-connected disease or injury").  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not affect matters 
limited to statutory interpretation); Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002) (where the law, not evidence, was dispositive of the 
claim, VCAA does not apply). 

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the original RO 
decision that is the subject of this appeal (on the issue of 
service connection for a right knee disorder) was entered in 
December 1998, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, as noted above, VCAA provisions were 
subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  In the present case, regarding the 
issue of service connection for a right knee disorder, a 
substantially complete application was received in July 1998.  
Thereafter, in a rating decision dated in December 1998, the 
claim was denied (service connection for a right knee 
disorder was not reopened).  In an April 2001 decision, the 
Board found that new and material evidence had been received 
and reopened the claim for service connection for a right 
knee disability.  Only after the December 1998 rating action 
was promulgated did the AOJ, in October 2003, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim (including the reopened 
claim for service connection for a right knee disability), as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant"). 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(there is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, the RO 
informed the veteran of the need for medical evidence to 
relate a right knee disorder to service, and requested that 
the veteran inform VA of "any other records that may exist 
to support your claim."  In a letter informing the veteran 
that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible with regard to the issue of entitlement 
to service connection for a right knee disability.  As 
indicated above, no additional assistance or notification to 
the veteran is required on the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a low back disorder as secondary to a 
right knee disorder because this issue turns on a legal 
question and not on the weight of the evidence.  For these 
reasons, the Board finds that no additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra. 



II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including arthritis 
and cardiovascular disease, may be presumed to have been 
incurred during service if manifest to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

VA regulations further provide that service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disability.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that (1) 
a current disability exists, and (2) the current disability 
was either (a) caused, or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995). 

III.  Service Connection for a Right Knee Disability

In June 1983, the Board denied the veteran's appeal for 
service connection for a right knee disability.  In July 
1998, the veteran requested reopening of the claim for 
service connection for a right knee disability.  In an April 
2001 decision, the Board found that new and material evidence 
had been received, reopened the claim, and remanded this 
issue to the RO for an orthopedic examination and medical 
etiology opinion. 

The veteran contends that he reinjured his right knee while 
on active duty in 1960 or 1961.  In his July 1998 claim to 
reopen, the veteran wrote that in service in 1961, while 
performing "dailies" (inspections) on a Nike Ajax Missile, 
he fell from the missile's launcher "and injured and 
aggravated" his right knee.  

Service medical records reflect that at the service 
separation examination in April 1962 (end of first period of 
service) the veteran complained of occasional right knee pain 
"on excessive exercise" and gave a history of swollen right 
knee since high school football in 1958.  Clinical findings 
included a normal right knee with no deformity or loss of 
motion.  At the service separation examination in July 1965 
(end of second period of service), the veteran presented a 
history of pain and occasional swelling of the right knee 
"since fall 4 1/2 years ago"; lower extremities were 
clinically evaluated at that time as normal.  A November 1972 
service entrance examination (beginning of third period of 
service) reflects no abnormality of the right knee, and the 
history reflects no right knee complaints.  Clinical 
examination at service separation in July 1975 (end of the 
third period of service) was also negative for any clinical 
findings.  Service medical records reflect the veteran's 
subjective reports of right knee pain and swelling but are 
negative for any pertinent abnormal objective findings or a 
diagnosis of a right knee disability. 

Post-service private medical records from P.G., M.D., reflect 
that in September 1976 the veteran reported that he had 
injured his knee in high school and had experienced pain in 
bad weather.  

In a July 1981 statement, the veteran wrote that he injured 
his right knee in service when he fell from a missile 
launcher, between 1959 and 1962; the accident did not appear 
to be serious; and after service he worked at a factory doing 
physical labor that included constant lifting, standing, 
bending, and reaching, and his knee "collapsed" during this 
post-service employment.  In an Application for Compensation 
dated in December 1981, the veteran wrote that from June to 
September 1960, during his first period of service, he fell 
from a missile launcher and damaged his knee.  In a July 1982 
statement, the veteran wrote that he injured his right knee 
in 1959 prior to service, and he did not divulge the in-
service right- knee injury in 1960-1961 because he wanted to 
make a career of the military and thought this might bar him 
from reenlisting.  

VA outpatient treatment records dated in the 1990s reflect 
treatment for chronic or recurrent right knee pain; a history 
of right knee pain since 1971 (January 1998); complaints of 
right knee pain and swelling, and X-ray evidence of major 
degenerative changes with calcification posteriorly of the 
right knee (January 1998), diagnosed as possible arthritis of 
the right knee (March 1998); and a diagnosis of degenerative 
joint disease of the right knee (March 1998).  Subsequent VA 
outpatient treatment records reflect additional complaints of 
intermittent right knee complaints and treatment. 

One undated lay statement received in July 1998 and indicated 
to be from a fellow service member reflects that between 1959 
and 1962 the veteran fell from a Nike Ajax missile launcher 
support and injured his right knee.  A July 1998 lay 
statement from the veteran's sister indicated that the 
veteran had suffered "pain" (location not indicated) since 
service.  A July 1998 lay statement from the veteran's mother 
indicated that the veteran had suffered a right knee injury 
in 1961 and subsequently had right knee pain.  

At a VA compensation examination in September 1998, the 
veteran reported a history of in-service right knee injury in 
1961, with subsequent intermittent swelling and treatments.  
No clinical findings were indicated, and the diagnosis was 
chronic degeneration of the right knee.  

At a VA compensation examination in July 2002, the veteran 
reported a history of in-service right knee injury in 1961 
when he fell from a missile launcher.  The veteran also 
reported post-service right knee injuries in 1978 when a 
heavy weight fell while doing factory work, and a right knee 
buckling episode while working as a substitute teacher.  The 
diagnosis was mild degenerative joint disease or 
osteoarthritis of the right knee.  The examiner offered the 
opinion that it was unlikely that the veteran's right knee 
disability was service connected.  The examiner noted that it 
was documented that the veteran's knee was injured before 
service and during non-service periods, and that there was no 
good documentation historically for foundation of service 
connection for his current degenerative arthritic condition 
of the right knee.  

The Board notes at the outset that the veteran gave a history 
upon his July 1965 separation examination of a fall and right 
knee injury 4 and 1/2 years earlier.  While there is an absence 
of contemporaneous findings relating to the alleged trauma, 
there are also lay statements from his mother and sister 
supporting such an in-service injury.  However, the currently 
diagnosed right knee disability is not etiologically related 
by competent medical evidence to any period of active 
service, to include a 1961 injury.  The only competent 
medical opinion evidence of record consists of the July 2002 
VA examiner's medical opinion, based upon a review of the 
history and an examination, that it was "not likely that his 
right knee condition" is related to service.  Service 
medical records reflect the veteran's report of a pre-service 
right knee football injury in 1958, and the veteran's 
continued complaints of right knee pain and swelling in 
service, but are negative for clinical findings or diagnosis 
of right knee disability during any period of service.  
Moreover, the service medical records relating to the 
veteran's third and final period of service, to include re-
enlistment and separation examinations, are negative for any 
diagnosis of a right knee disability.  Clinical evaluations 
of the veteran's lower extremities were normal at the time of 
the November 1972 and July 1975 re-enlistment and separation 
examinations, respectively.  Thus, while the veteran 
apparently sustained right knee injuries before and during 
service, no right knee disability was ever diagnosed.  Thus, 
while he apparently sustained a right knee injury during 
service and had right knee symptoms while on active duty, no 
disability was ever diagnosed; in view of the normal November 
1972 and July 1975 re-enlistment and separation examinations, 
the Board finds that the in-service right knee symptoms were 
acute and transitory rather than representing the onset of a 
chronic right knee disability.  

The veteran asserts that his current right knee disability is 
linked to in-service trauma.  The only competent opinion that 
addresses the contended causal relationship goes against the 
claim.  Specifically, following a review of the relevant 
medical evidence in the claims file, obtaining a medical 
history from the veteran, and a clinical evaluation of his 
right knee in July 2002, the VA examiner opined that the 
contended causal relationship was not likely.  Thus, the 
preponderance of the evidence is against a causal 
relationship between the veteran's currently diagnosed right 
knee disability and any incident of active service, to 
include the claimed 1961 injury.  

For these reasons, the Board finds that a right knee 
disability was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to this issue; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 


III.  New and Material Evidence to Reopen 
Secondary Service Connection for a Low Back Disorder

A Board decision in June 1983 denied the veteran's claim for 
(direct and secondary) service connection for a low back 
disorder.  The Board's June 1983 decision was final when 
issued.  See 38 U.S.C.A. § 7104(b) (a claim disallowed by the 
Board may not be considered on the same factual basis); 38 
C.F.R. §§ 20.1100 (Board decisions are final on the date 
stamped on the face of the decision).  

In July 1998, the veteran submitted a request to reopen the 
claim for service connection for a low back disorder as 
secondary to right knee disability.  The veteran contends 
that his low back disorder is secondary to his right knee 
disability.  In a February 1999 statement, the veteran wrote 
that his low back disorder was "secondary to right knee 
injury."  

In the June 1999 rating decision, the RO purported to deny 
service connection for a low back disorder as secondary to a 
right knee disorder (without addressing the new and material 
requirement to reopen a previously denied and final claim).  
In the June 1999 rating decision, the RO adjudicated the 
claim for service connection for a low back disorder without 
applying the law and regulations pertaining to finality of 
Board decision.  In an April 2001 REMAND, the Board 
characterized the issue as whether new and material evidence 
has been received to reopen a claim for service connection 
for a low back disorder as secondary to a right knee 
disorder.  In supplemental statements of the case, the RO has 
characterized the issue as whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a low back disorder as secondary to a right knee 
disorder.  

In this decision, the Board has denied the veteran's appeal 
for service connection for a right knee disorder.  Because 
the veteran's right knee disorder is not a service-connected 
disability for VA disability compensation purposes, there is 
no legal basis upon which to establish secondary service 
connection for a low back disorder (as secondary to a right 
knee disorder).  Secondary service connection may be 
established only for disability that is proximately due to or 
the result of "a service-connected disease or injury."  
38 C.F.R. § 3.310.  This case does not turn on the medical 
evidence, but on the legal determination that the veteran's 
right knee disorder is not a service-connected disability.  
The weight of the medical evidence, including any medical 
opinion evidence that would show a nexus between the 
veteran's low back disability and (non-service-connected) 
right knee disorder, is not relevant to this determination.  
The Court has held that in a case such as this one, where the 
law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of legal entitlement 
under the law.  Sabonis, 6 Vet. App. at 430.  Accordingly, 
there is no legal basis to the appellant's claim to reopen 
service 
connection for a low back disorder as secondary to a right 
knee disorder.  As the law, and not the evidence, is 
dispositive in this case, the claim to reopen must be denied 
due to the absence of legal merit.  See Sabonis, supra. 


ORDER

Service connection for a right knee disorder is denied.

The claim to reopen service connection for a low back 
disorder as secondary to a right knee disability, being 
without legal merit, is denied.  


REMAND

The VCAA provides that VA shall provide the veteran a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  A VA 
examination and medical etiology opinion are "necessary to 
make a decision on a claim" where, as in this case, there is 
competent evidence of a current disability, and the evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service.  38 U.S.C.A. 
§ 5103A(d)(1),(2) (West 2002).  

The veteran was afforded a VA orthopedic examination of the 
left foot in July 2002; however, the July 2002 VA examination 
report reflects that the veteran reported a history of left 
foot injury in service in August 1963, while the examiner 
indicated that he found no evidence of treatment for such 
injury during service.  Documents subsequently added to the 
record reflect that in service in August 1963 the veteran 
sought treatment of the left foot, reporting that a 55 gallon 
drum about 1/2 full had fallen on his left foot the day before, 
and that no fractures were indicated upon 
X-ray.  It is important that the VA compensation examination 
and medical etiology opinion regarding whether any current 
disability of the left foot is etiologically related to 
active service be based upon an accurate history that 
includes a history left foot injury in service in August 
1963.  

The record does not reflect that the veteran has been 
afforded a VA compensation examination and medical opinion 
regarding the relationship of his currently diagnosed 
hypertension to service or a service-connected disability.  
While the evidence does not appear to demonstrate any 
cardiovascular disease in service, including hypertension, to 
which the veteran's current hypertension could be related, 
the veteran has also claimed (February 1999) that his 
hypertension is secondarily related to his service-connected 
disabilities.  At the time the veteran entered this secondary 
service connection claim, service connection had not been 
established for any disabilities.  During the appeal, service 
connection was established for chronic fungal infection 
(rated as noncompensably disabling) and prostatitis (rated as 
noncompensably disabling).  The veteran has also claimed 
service connection for a left foot disability.  As the 
veteran has not specified which service-connected 
disabilities, or potential service-connected disabilities, he 
is contending caused or aggravated his hypertension, the RO 
should clarify the veteran's secondary service connection 
claims, and should request the veteran to specify which 
disabilities he claims caused or aggravated his hypertension.  
Afterwards, the RO should, as appropriate, afford the veteran 
the appropriate VA examination and medical opinions regarding 
the etiology of his hypertension. 

Accordingly, the issues of entitlement to service connection 
for a left foot injury and service connection for 
hypertension (including on a secondary basis) are REMANDED to 
the RO for the following: 

1.  The RO should request the veteran to 
specify which service-connected disabilities, 
or disabilities for which he claims service 
connection, he is claiming to have caused or 
aggravated his hypertension.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran since June 2001 for any 
residuals of left foot injury or hypertension.  
After securing the necessary release, the RO 
should obtain any records identified.

3.  The RO should make arrangements with the VA 
medical facility for the examiner who conducted the 
July 2002 VA examination to review the additional 
evidence of record, including specifically the 
service medical record evidence of a left foot 
injury in service in August 1963.  The RO should 
request the VA orthopedic examiner to offer an 
addendum to the July 2002 report that includes his 
opinion as to whether the veteran's currently 
diagnosed left foot disability (tenosynovitis) is 
etiologically related to any injury or disease in 
service, including a left foot injury in service in 
August 1963 when a 55 gallon barrel fell on the 
veteran's left foot.  If the examiner who conducted 
the July 2002 VA orthopedic examination is not 
available, the RO should request a VA orthopedic 
examination with a different examiner.  Send the 
claims folder to the VA medical examiner for review 
of the relevant documents in the claims file.  

Following a review of the relevant medical evidence 
in the claims file, to include the August 1963 
service medical record entry reflecting treatment 
for a left foot injury (reporting that a 55 gallon 
drum about 1/2 full had fallen on the left foot) the 
VA examiner should answer the following question:  

Is it at least as likely as not (a 50 
percent or greater likelihood) that the 
veteran's current left foot disability 
diagnosed as tenosynovitis is 
etiologically related to any injury or 
disease during the veteran's active duty 
service, including an August 1963 left 
foot injury?
	
The examiner is asked to provide a rationale 
for any opinion expressed.  If the examiner is 
unable to render any opinion without resort to 
speculation, he should so indicate.  
	
4.  After clarifying which service-connected 
disabilities the veteran claims to have caused or 
aggravated his hypertension, the RO should make 
arrangements with the VA medical facility to afford 
the veteran an appropriate VA examination for the 
veteran's hypertension.  The RO should send the 
claims folder to the VA medical examiner for review 
of the relevant documents in the claims file, and 
the examiner should indicate in writing that he or 
she has done so.  The RO should request the VA 
examiner to offer an opinion as to whether it is at 
least as likely as not (a 50 percent or greater 
likelihood) that the veteran's currently diagnosed 
hypertension (a) began during or is linked to any 
incident of service, or (b) was caused or 
aggravated by a (specifically identified) service-
connected disability or disabilities.  As to the 
second question, the clinician is advised that 
aggravation is legally defined as a worsening of 
the underlying condition versus a temporary flare-
up of symptoms.  The examiner is asked to provide a 
rationale for any opinion expressed.  If the 
examiner is unable to render any opinion without 
resort to speculation, he should so indicate.  

5.  The RO should again adjudicate the issues of 
entitlement to service connection for a left foot 
disability and entitlement to service connection 
for hypertension (including as secondary to any 
specified service connected disability or 
disabilities).  The RO should consider any 
additional evidence added to the record since the 
last supplemental statement of the case, including 
the examination reports and medical opinions 
requested herein.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



